DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/01/2021 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/30/2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hass et al. (U.S Publication No. 2016/0280265) in view of Okita (U.S. Patent No. 9682703 B2) in further view of Morotomi et. al. (U.S. Publication No. 2020/0047749).
Regarding claim 1
Hass discloses “A method for collision avoidance for a host vehicle, the method comprising: - detecting a target in the vicinity of the vehicle;” (See Hass [0013] “Furthermore, the control device is set up to receive sensor signals of at least one sensor; to generate an environmental model from the received sensor signals; to determine the position of an object relative to the current position of the land vehicle in 
Hass discloses “- determining that the host vehicle is travelling on a collision course with the target;” (See Hass Fig. 2, Char. 52).
Hass discloses “- detecting a user initiated steering action for steering the vehicle towards one side of the target;” (See Hass [0081] “The target steering wheel angle δ.sub.target guides the driver's own vehicle on the determined avoidance trajectory selected by a steering movement by the driver.”).
Hass discloses “when the degree of understeering exceeds a first understeering threshold, controlling a steering control system of the host vehicle to counteract the user initiated steering action by applying a steering torque overlay to thereby reduce the degree of understeering” (See Hass [0046] “The torque superimposed by the steering support actuator can be selected such that it is clearly perceptible for the driver but can be overridden without much effort.” & [0087] “The second controller B can be a PD controller. The second controller B can be provided for the purpose of compensating for oversteering or understeering vehicle behavior. If an oversteering or understeering vehicle behavior is identified, the actuating variable F.sub.v,R,A of the second controller B can have the effect that the target steering wheel angle δ.sub.target is reduced or, if necessary, that an opposed steering angle δ.sub.target is set.”).
Hass discloses all of the elements of claim 1 except “- determining a degree of understeering of the host vehicle and a time duration of the understeering;”, “when the time duration of the understeering exceeds a first threshold time duration”, & “and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration.
Okita discloses “- determining a degree of understeering of the host vehicle and a time duration of the understeering;” (See Okita Col. 4 L. 3-12 “As a preferable configuration, the support management portion adjusts a period during which the activation of the driving support is restrained, based on a magnitude of the relative time-dependent change amount detected by the lateral change detection portion. According to such a configuration, a period during which the activation of the driving support is restrained is adjusted based on the lateral relative time-dependent change amount. Hereby, a suppression period during which the driving support is restrained is adjusted appropriately.” Okita discloses that when an object comes within a predetermined range of the drivers vehicle (a first threshold degree of understeering), a time threshold period to activate a driving support is initiated, thus preventing an unnecessary activation of a driving support. See Col. 3 L. 7-13 “Hereby, in a case where a driver considers that the support is unnecessary, e.g., in a case where the driver performs an avoidance operation by steering or a leading vehicle changes lanes, the activation of the driving support is restrained, thereby reducing such a possibility that the driver feels troublesome.” & Col. 13 L. 39-43 “The second region A2 is a region where collision of the vehicle 10 with the leading vehicle 60 is difficult to be avoided by braking, but is avoidable by steering, and is a region that requires the collision avoidance support in a case where at least a steering operation is not performed.”).
Okita discloses “when the time duration of the understeering exceeds a first threshold time duration” (See Okita Col. 4 L. 3-12 “As a preferable configuration, the support management portion adjusts a period during which the activation of the driving support is restrained, based on a magnitude of the relative time-dependent change amount detected by the lateral change detection portion. According to such a 
Hass and Okita are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hass to incorporate the teachings of Okita to incorporate a time threshold to activate a steering assist for collision avoidance. Doing so advantageously provides a distinguishing feature to overcome prior art, that is “accidental activation of the counteracting steering is prevented”, thus preventing an unnecessary activation of a collision avoidance mechanism and preventing driver discomfort.   
Hass modified by Morotomi discloses “and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration.” (See Hass [0048] “In block 64, the ESA control device 12 recognizes that the evasive maneuver has been concluded and continues the process in block 50. Conditions for the conclusion of the avoidance procedure can be, for example, the reaching of a target offset, a target lateral speed, a target lateral acceleration and/or a target position” & Morotomi [0017] “According to the above aspect, the own vehicle continues to be determined that it is in the steering operation status until the second predetermined time period elapses from the time point when it is once determined that own vehicle is in the steering operation status. Therefore, the possibility that the collision preventing control is performed while the driver is performing the steering 
Hass and Morotomi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hass to incorporate the teachings of Morotomi to incorporate a time threshold to deactivate a steering assist for collision avoidance. Doing so advantageously provides a distinguishing feature to overcome prior art, that is “the counteracting steering is not allowed to be active for too long.” thus preventing unrelenting activation of a collision avoidance steering assist and preventing driver discomfort, by providing a method to cancel a steering assist. 
Regarding claim 4
Hass discloses “The method according to claim 1, comprising: - determining a stability parameter value indicative of the driving stability of the host vehicle, wherein counteracting the user initiated steering action is only performed when the stability parameter value indicates that the host vehicle is stable.” (See Hass [0083] “The first part can comprise a pre-control, a first controller A and a second controller B. FIG. 6 is a schematic representation of the first part. The design of the first part is based on the assumption that the lateral force on the front wheel of the vehicle can be influenced by the steering angle δ. For example, it is assumed that the lateral force on the front wheel F.sub.v depends on the tire slip angle α.sub.v on the front wheel and on the friction value pairing of tire and driving surface (tire characteristic) of the front wheel. Starting from the assumptions and contexts of the single-lane model, it is assumed that the tire slip angle α.sub.v on the front wheel depends on the sideslip angle β, the yaw rate 

Regarding claim 5
Hass discloses “The method according to claim 1, wherein the degree of understeering is a deviation between a calculated reference steering angle determined from a vehicle model, and a measured actual steering angle of the host vehicle.” (See Hass Fig. 5, Part 2).
Regarding claim 6
Hass discloses “The method according to claim 5, comprising: - determining vehicle specific parameters and vehicle driving parameters, and - calculating the reference steering angle based on the vehicle specific parameters, the vehicle driving parameters, and the vehicle model.” (See Hass Fig. 5, Part 1. The determined parameters input in part one of the Hass operation are used to output a steering angle).
Regarding claim 7
Hass discloses “The method according to claim 5, wherein a steering torque for the counteracting steering action is determined based on the deviation between the calculated reference steering angle and the measured actual steering angle.” (See Hass Fig. 5, “Mtarget”).
Regarding claim 8
Hass discloses “The method according to claim 7, wherein the steering torque for the counteracting steering action is proportional to the deviation between the calculated reference steering angle and the measured actual steering angle.” (See Hass 
Regarding claim 11
Hass discloses “An evasive steering system configured to provide an intervening action for a host vehicle for avoiding a collision with a target, the evasive steering system comprises: - a driving environment detection unit comprising a processor executing instructions stored in a memory configured to detect a target in the vicinity of the host vehicle;” (See Hass [0013] “Furthermore, the control device is set up to receive sensor signals of at least one sensor; to generate an environmental model from the received sensor signals; to determine the position of an object relative to the current position of the land vehicle in the generated environmental model;” and see [0040], disclosing obstacles can be other vehicles).
Hass discloses “- a collision determining unit comprising a processor executing instructions stored in a memory configured to determine that the host vehicle is on collision course with the target;” (See Hass Fig. 2, Char. 52).
Hass discloses “- a steering control system configured to control a steering torque of the host vehicle;
Hass discloses “and - a vehicle control unit configured to: - detect a user initiated steering action for steering the vehicle towards one side of the target;” (See Hass [0081] “The target steering wheel angle δ.sub.target guides the driver's own vehicle on the determined avoidance trajectory selected by a steering movement by the driver.”).
Hass discloses “when the degree of understeering exceeds a first understeering threshold, controlling a steering control system of the host vehicle to counteract the user initiated steering action by applying a steering torque overlay to thereby reduce the degree of understeering” (See Hass [0046] “The torque superimposed by the steering support actuator can be selected such that it is clearly perceptible for the driver but can be overridden without much effort.” & [0087] “The second controller B can be a PD controller. The second controller B can be provided for the purpose of compensating for oversteering or understeering vehicle behavior. If an oversteering or understeering vehicle behavior is identified, the actuating variable F.sub.v,R,A of the second controller B can have the effect that the target steering wheel angle δ.sub.target is reduced or, if necessary, that an opposed steering angle δ.sub.target is set.”).
Hass discloses all of the elements of claim 1 except “- determine a degree of understeering of the host vehicle and a time duration of the understeering;”, “when the time duration of the understeering exceeds a first threshold time duration”, & “and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration.”
Okita discloses “- determine a degree of understeering of the host vehicle and a time duration of the understeering;” (See Okita Col. 4 L. 3-12 “As a preferable configuration, the support management portion adjusts a period during which the activation of the driving support is restrained, based on a magnitude of the relative 
Okita discloses “when the time duration of the understeering exceeds a first threshold time duration
Hass and Okita are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hass to incorporate the teachings of Okita to incorporate a time threshold to activate a steering assist for collision avoidance. Doing so advantageously provides a distinguishing feature to overcome prior art, that is “accidental activation of the counteracting steering is prevented”, thus preventing an unnecessary activation of a collision avoidance mechanism and preventing driver discomfort.   
Hass modified by Morotomi discloses “and as long as the time duration of the understeering is within a second threshold time duration that exceeds the first threshold time duration.” (See Hass [0048] “In block 64, the ESA control device 12 recognizes that the evasive maneuver has been concluded and continues the process in block 50. Conditions for the conclusion of the avoidance procedure can be, for example, the reaching of a target offset, a target lateral speed, a target lateral acceleration and/or a target position” & Morotomi [0017] “According to the above aspect, the own vehicle continues to be determined that it is in the steering operation status until the second predetermined time period elapses from the time point when it is once determined that own vehicle is in the steering operation status. Therefore, the possibility that the collision preventing control is performed while the driver is performing the steering operation with the intention can be more reduced. Accordingly, the possibility that the collision preventing control annoys the driver can be further reduced.”).
Hass and Morotomi are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hass to the counteracting steering is not allowed to be active for too long.” thus preventing unrelenting activation of a collision avoidance steering assist and preventing driver discomfort, by providing a method to cancel a steering assist. 
Regarding claim 12
Hass discloses “The evasive steering system according to claim 11, comprising: - a vehicle stability measuring unit comprising a processor executing instructions stored in a memory configured to determine a stability parameter value indicative of the driving stability of the host vehicle, wherein the vehicle control unit is configured to control the steering control system to counteract the user initiated steering action only when the stability parameter value indicates that the host vehicle is stable.” (See Hass [0083] “The first part can comprise a pre-control, a first controller A and a second controller B. FIG. 6 is a schematic representation of the first part. The design of the first part is based on the assumption that the lateral force on the front wheel of the vehicle can be influenced by the steering angle δ. For example, it is assumed that the lateral force on the front wheel F.sub.v depends on the tire slip angle α.sub.v on the front wheel and on the friction value pairing of tire and driving surface (tire characteristic) of the front wheel. Starting from the assumptions and contexts of the single-lane model, it is assumed that the tire slip angle α.sub.v on the front wheel depends on the sideslip angle β, the yaw rate ψ.sup.A and the vehicle speed v, it also being possible to change the tire slip angle α.sub.v on the front wheel by the wheel steering angle δ.sub.r.” Hass discloses 

Regarding claim 13
Hass discloses “The evasive steering system according to claim 11, comprising a steering angle sensor for measuring an actual steering angle of the host vehicle, wherein the vehicle control unit is configured to: - calculate the degree of understeer based on a deviation between a calculated reference steering angle determined from a model, and the measured actual steering angle.” (See Hass Fig. 5, Part 2).
Regarding claim 14
Hass discloses “The evasive steering system according to claim 11, wherein the vehicle control unit is configured to: - determine a steering torque for the counteracting steering action based on the deviation between the calculated reference steering angle and the measured actual steering angle.” (See Hass Fig. 5, “Mtarget”).
Regarding claim 15
Hass discloses “A vehicle comprising the evasive steering system according to claim 11.” (See Hass Fig. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hass et al. (U.S Publication No. 2016/0280265) in view of Okita (U.S. Patent No. 9682703 B2) in further view of Morotomi et. al. (U.S. Publication No. 2020/0047749) in even further view of Owen et al. (U.S. Publication No. 2016/0046287).
Regarding claim 10
Hass discloses the method of claim 1, and discloses all of the elements of the claimed invention except “The method according to claim 1, wherein when the degree of understeer is subsequently determined to be below a second understeering threshold which is lower than the first understeer threshold, controlling the steering control system to stop providing the counteracting steering action.” 
Owen discloses “The method according to claim 1, wherein when the degree of understeer is subsequently determined to be below a second understeering threshold which is lower than the first understeer threshold, controlling the steering control system to stop providing the counteracting steering action.” (See Owen [0142] “Once the error value has reduced below a prescribed value for a given period of time (or distance travelled, in some embodiments), the steering assist function may be cancelled. In addition or instead, operation of the steering assist function may be cancelled once the steering angle falls below a prescribed value. Optionally, in addition or instead, the steering assist function may be cancelled once the steering angle has fallen below a prescribed value for more than a prescribed period of time. Optionally, the steering assist function may be cancelled once the steering angle has fallen below a prescribed value for more than a prescribed distance of travel.”).
Hass, Okita, Morotomi, and Owen are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hass to incorporate the teachings of Owen and incorporate a constraint for terminating a counter steering assist. Doing so provides a method known in the art to provide automated counter steering for collision avoidance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hass et. al. (U.S Publication No. 2016/0280265) in view of Okita (U.S. Patent No. 9682703 B2) in further view of Morotomi et. al. (U.S. Publication No. 2020/0047749) in even further view of Chimner et. al. (U.S. Patent No. 8914213 B2).
Regarding claim 9
Hass discloses the method of claim 1, and discloses all of the elements of the claimed invention except “The method according to claim 1, wherein the degree of understeering is based on the understeering gradient.” 
Chimner discloses “The method according to claim 1, wherein the degree of understeering is based on the understeering gradient.” (See Chimner Col. 3, L. 41-44. “The understeer gradient k.sub.us is a predetermined parameter, which is chosen during calibration so that the model gives an accurate prediction for vehicle yaw rate during operation of the vehicle.”).
Hass, Okita, Morotomi, and Chimner are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hass to incorporate the teachings of Chimner and base a degree of understeer off of an understeering gradient. Doing so provides a method known in the art to provide a more accurate prediction of driver initiated steering parameters.

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. 
Regarding arguments to Hass [0087], paragraph bridging P.7-8 of applicant remarks.
Hass explicitly states that the controller is provided for either understeering or oversteering. At least see Hass [0087] “The second controller B can be provided for the purpose of compensating for oversteering or understeering vehicle behavior.” 
Regarding arguments to Hass [0092], p. 8 of applicant remarks.
Hass explicitly states that the controller is provided for countering a driver’s evasive maneuver, thus any action performed by the controller to provide assistance 
Regarding arguments to Hass, & Owen, p. 8 of applicant remarks.
Hass discloses a steering torque overlay. At least see Hass [0045] “In block 60, the ESA control device 12 supports the driver in executing the evasive maneuver. This is achieved, for example, through application of appropriate superimposed torque. To determine the superimposed torque to be applied, the ESA control device 12 compares the current position of the vehicle in the environmental model to a target position prescribed by the avoidance trajectory. To determine the superimposed torque to be applied, additional parameters from the environmental model can be taken into account, such as the lateral speed, the lateral acceleration and/or the steering angle. The supporting of the driver is explained in detail in relation to FIGS. 5 and 6.”
Applicant’s arguments with respect to amended claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukaya et. al. (U.S. Publication No. 2018/0281791) discloses a vehicle control apparatus, with .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664